



COURT OF APPEAL FOR ONTARIO

CITATION: Covenoho v. First Data, 2019 ONCA
    909

DATE: 20191115

DOCKET: C66820

Pepall, Tulloch and Benotto
    JJ.A.

BETWEEN

Joss Covenoho

Plaintiff/ Moving Party

(Appellant)

and

First Data

Defendant/ Respondent

(Respondent)

Joss Covenoho, acting in person

Tudor Carsten, for the respondent

Heard: November 15, 2019

On appeal from the judgment of Justice
    Edward Morgan of the Superior Court of Justice, dated April 15, 2019.

APPEAL BOOK ENDORSEMENT


[1]

The appellant was employed as an Inbound
    Technical Call Centre Agent for just under six months. She was terminated
    without cause from that employment. She commenced proceedings seeking damages reflecting
    18 months notice and millions of dollars in other damages. The summary
    judgment motion judge granted an order awarding the appellant $4,846.92 in
    damages representing pay in lieu of notice and dismissed the rest of her claim.
    He did not order costs in favour of either party.

[2]

This court does not have jurisdiction over this
    appeal. The order is a final order for a single payment of not more than
    $50,000 exclusive of costs and therefore pursuant to s. 19 of the
Courts of
    Justice Act
, an appeal lies to the Divisional Court.

[3]

Accordingly, the appeal is quashed for lack of
    jurisdiction. The appellant shall pay costs of $1500 to the respondent, such
    sum being inclusive of disbursements and applicable tax.


